DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Centers for Medicare & Medicaid Services
Qualified Residential Treatment Programs (QRTP) and Serious Mental Illness (SMI) and
Serious Emotional Disturbance (SED)
Demonstration Opportunity
Technical Assistance Questions and Answers
September 20, 2019
The following guidance clarifies existing CMS policy regarding Institutions for Mental Diseases
(IMDs) and its potential for impact on Qualified Residential Treatment Programs (QRTPs)
defined in title IV-E of the Social Security Act (the Act) as amended by Division E, Title VII
Family First Prevention Services Act of the Balanced Budget Act of 2018 (BBA of 2018, Pub. L.
1115-123. CMS explains how states can provide Medicaid services to Medicaid-eligible children
residing in these facilities.1
CMS has not made a determination that all QRTPs will be IMDs; rather, there are several
options for states to consider regarding QRTPs. Consistent with current practices, states make an
IMD assessment and determination on a facility by facility basis according to CMS’s existing
statute, regulation and sub-regulatory guidance. QRTPs that are 16 beds or fewer would not
meet the statutory Medicaid definition of an IMD. Additionally, states may consider QRTPs that
meet Conditions of Participation and seek certification, as a psychiatric residential treatment
facility (PRTF), which is one of the facility types in the inpatient psychiatric services benefit for
individuals under 21 and which represents an exception to the IMD exclusion discussed below.
Finally, states may consider an existing section 1115 option, which we further clarify in this
document, for states to receive Medicaid reimbursement for services to individuals in QRTPs
that would be considered IMDs.
Q1: What is a Qualified Residential Treatment Program?
A1: The Family First Prevention Services Act (FFPSA),2 that was signed into law on February 9,
2018 as a part of the BBA of 2018, created limitations on title IV-E foster care maintenance
payments (FCMPs) for children placed in child care institutions (CCIs) longer than 14 days,
effective October 1, 2019. A QRTP placement is a specific category of a non-foster family home
placement setting that is one of the few exceptions to those limitations on IV-E placements in
CCIs established by the FFPSA. A QRTP must meet the definition of a child-care institution at
1

Guidance related to Section 8081 of the Substance Use Disorder Prevention that Promotes Opioid Recovery and
Treatment (SUPPORT) for Patients and Communities Act (SUPPORT Act, P.L. 115-271) on how states may use
Medicaid and Title IV-E program authorities to support substance use disorder (SUD) treatment in family-focused
residential treatment programs is under development and not addressed in this document.
2
See section 472 of the Act as amended by section 50741 of the BBA of 2018.

1

sections 472(c)(2)(A) and (C) of the Act.3 A child-care institution is defined, in relevant part, as
“a private child-care institution, or a public childcare institution which accommodates no more
than 25 children, which is licensed by the State in which it is situated or has been approved by
the agency of the State responsible for licensing or approval of institutions of this type as
meeting the standards established for the licensing.”4 Title IV-E also generally specifies that a
QRTP placement must meet the following criteria:
•

•

•
•
•
•
•

Provides a trauma-informed model of care designed to address the needs, including
clinical needs, of children with serious emotional or behavioral disorders or
disturbances;
Has registered or licensed nursing staff and other licensed clinical staff who provide care
within the scope of their practice as defined by state law, who are on-site consistent with
the treatment model, and available 24 hours and 7 days a week (need not solely be direct
employees of the QRTP);
Facilitates family participation in a child’s treatment program (to the extent appropriate,
and in accordance with the child’s best interest);
Facilitates and documents family outreach and maintains contact information for any
known biological family and fictive kin of the child;
Documents how the child’s family is integrated into the child’s treatment, including post
discharge, and how sibling connections are maintained;
Provides discharge planning and family-based aftercare supports for at least 6 months
post discharge; and
The program is licensed5 and nationally accredited by the Commission on Accreditation
of Rehabilitation Facilities (CARF), the Joint Commission on Accreditation of
Healthcare Organizations (the Joint Commission), the Council on Accreditation, or
another independent, not-for-profit accrediting organization approved by the Secretary. 6

Further, the title IV-E agencies must meet detailed assessment, case planning, documentation,
judicial determinations and ongoing review and permanency hearing requirements for a child to
be placed in and continue to receive title IV-E FCMPs for the placement (sections 472(k)(1)(B)
and 475A(c) of the Social Security Act.
Q2: What is the Institution for Mental Diseases (IMD) Exclusion?
A2: Section 1905(i) of the Social Security Act (Act) defines an IMD as a “hospital, nursing
facility, or other institution of more than 16 beds, that is primarily engaged in providing
diagnosis, treatment, or care of persons with mental diseases including medical attention, nursing
care, and related services.”
3

See new section 472(k)(1) of the Act as set forth in section 50741 of the BBA of 2018.
See new section 472(c)(2)(A) of the Act as set forth in section 50741 of the BBA of 2018.
5
See section 471(a)(10) of the Act.
6
See new section (k)(4), (k)(6) of Section 472 of the Act as set forth in section 50741 of the BBA of 2018.
4

2

Under section 1905(a) of the Act7, there is a general prohibition on Medicaid payment for any
services provided to an individual who has not yet attained 65 years of age who is residing in an
IMD. This is commonly known as the IMD exclusion, and it applies to any care or services
provided to patients residing in an IMD inside or outside of the IMD. There are two
longstanding statutory exceptions8 9 to the IMD exclusion under section 1905(a). First, inpatient
hospital services, nursing facility services, and intermediate care facility services for individuals
age 65 and older in IMDs can be reimbursed.10 Second, inpatient psychiatric hospital services
for individuals under age 21 furnished by a psychiatric hospital, a general hospital with a
psychiatric program that meets the applicable conditions of participation, or an accredited
psychiatric facility, commonly referred to as a “Psychiatric Residential Treatment Facility”
(PRTF), that meets certain requirements, can also be reimbursed. 11 This is commonly referred to
as the “psych under 21” benefit.
Q3: Will QRTPs Qualify as IMDs?
A3: Title IV-E specifies that QRTPs are to have “a trauma-based treatment model that is
designed to address the needs, including clinical needs as appropriate, of children with serious
emotional or behavioral disorders or disturbances and, with respect to a child, are able to
implement the treatment identified for the child by the assessment of the child . . .”12 In addition,
under title IV-E, QRTPs must be licensed as a “child care institution.”13 Therefore, QRTPs may
qualify as IMDs if they are primarily engaged in providing diagnosis, treatment, or care of
persons with mental diseases including medical attention, nursing care, and related services, and
have more than 16 beds.
Existing Medicaid IMD policy, which has not been changed as a result of the FFPSA, is
applicable in this circumstance. State Medicaid agencies must review each QRTP, if over 16
beds, to make a determination if the facility meets the definition of an IMD according to
Medicaid statute, regulation and guidance in the State Medicaid Manual. If initial review is not
7

Clause (B) following section 1905(a) of the Act.
Section 1012 of the SUPPORT Act creates a limited exception. Specifically, section 1012(a) states that for a woman
who is eligible on the basis of being pregnant (and up to 60-days postpartum), who is a patient in an IMD for purposes of
receiving treatment for a substance use disorder (SUD), who is either enrolled under the state plan immediately before
becoming a patient in the IMD, or who becomes eligible to enroll while a patient in an IMD, the IMD exclusion shall not
be construed to prohibit federal financial participation for medical assistance for items and services provided outside of
the IMD to such women. More information about this provision is available at https://www.medicaid.gov/federal-policyguidance/downloads/cib072619-1012.pdf
9
Section 5052 of the SUPPORT Act added a new section 1915(l) state plan option to the Act for Medicaid
beneficiaries age 21 through 64 who are in an IMD for a SUD diagnosis to receive services from October 1, 2019
through September 30, 2023.
10
42 C.F.R. §440.140
11
42 C.F.R. §440.160; Section 12005 of the 21st Century Cures Act (P.L. 114-255) requires Medicaid
reimbursement for Early and Periodic Screening, Diagnostic and Treatment (EPSDT) services for children under age
21 who are receiving inpatient psychiatric hospital services. Otherwise, the IMD payment exclusion applies to
reimbursement for services inside or outside the IMD, including EPSDT services. More information on section
12005 of the 21st Century Cures Act is available at https://www.medicaid.gov/federal-policyguidance/downloads/cib062018.pdf
12
See new section (k)(4) of Section 472 of the Act as set forth in section 50741 of the BBA of 2018.
13
See new section 472(k)(1) of the Act as set forth in section 50741 of the BBA of 2018.
8

3

clear whether the overall character of a facility is that of an IMD, then a thorough IMD
assessment must be made.14 If the state Medicaid agency determines that the facility is an IMD,
federal financial participation (FFP) generally would not be available for any Medicaid services
provided inside or outside of the QRTP to Medicaid eligible children residing in the QRTP,
unless one of the two exceptions to the IMD exclusion described above applies. Additionally,
once a state Medicaid agency makes the determination that a facility is an IMD, it must cease
claiming immediately for FFP for individuals residing in that facility. States may find that prior
to becoming a QRTP, some of the facilities are already IMDs, in which case the state must also
cease claiming immediately for FFP for individuals residing in that facility. If a state does not do
so, it is at risk for an audit finding and CMS may take back FFP for claims for individuals
residing in the facility that was determined to be an IMD. CMS is available to provide technical
assistance to states on Medicaid IMD policy.
Q4: Could QRTPs qualify for any of the exceptions to the IMD exclusion?
A4: Because a QRTP is a child-care institution under Title IV-E of the Act and for purposes of
Medicaid, the exception for inpatient hospital services, nursing facility services, and intermediate
care facility services for individuals age 65 and older in IMDs would not apply.
The psych under 21 benefit exception may or may not apply to a particular QRTP. The psych
under 21 exception applies to inpatient psychiatric hospital services for individuals under age 21
furnished by a psychiatric hospital, a general hospital with a psychiatric program that meets the
applicable conditions of participation, or an accredited psychiatric facility, commonly referred to
as a “Psychiatric Residential Treatment Facility” (PRTF), that meet certain requirements.15 A
QRTP would not meet the definition of “inpatient” as set forth in the Medicaid regulations and
therefore would not qualify as a psychiatric hospital or psychiatric program in an acute care
hospital. Under 42 C.F.R. § 435.1010, “inpatient” is defined, in relevant part, as a “patient who
has been admitted to a medical institution as an inpatient on the recommendation of a physician
or dentist and who receives room and board and professional services in the institution for a 24
hour period or longer”.16 A “medical institution” is defined, in relevant part, as an institution
that “is organized to provide medical care, including nursing and convalescent care. . .”17 A
child-care institution is defined separately and distinctly from inpatient and medical institution in
42 C.F.R. § 435.1010 as “a non-profit private or public child-care institution that accommodates
no more than 25 children, which is licensed by the States in which it is situated….”18 QRTPs
must be licensed under title IV-E as child care institutions, with a definition similar to the
definition in 42 C.F.R. § 435.1010. QRTPs also likely would not meet the requirements to
qualify as PRTFs, which have more stringent standards, including meeting the requirements in
42 CFR sections 441.151 through 441.182. If, however, a QRTP meets the applicable
requirements and conditions of participation to qualify as a PRTF, then FFP would be available.

14

State Medicaid Manual, Section 4390.
42 C.F.R. §440.160
16
42 CFR 435.1010
17
Ibid.
18
Ibid.
15

4

There is some authority for states to receive FFP for monthly capitation payments paid to
Medicaid managed care plans for coverage of Medicaid beneficiaries residing in IMDs.
Medicaid managed care rules permit FFP for monthly capitation payments to managed care plans
for enrollees that are inpatients in a residential setting that may qualify as an IMD when the stay
is for no more than 15 days during the period of the monthly capitation payment and certain
other conditions are met.
Q5: Can a state include QRTPs in a section 1115 demonstration?
A5: On November 13, 2018, CMS issued State Medicaid Director Letter (SMDL) #18-011
regarding “Opportunities to Design Innovative Service Delivery Systems for Adults with SMI or
Children with SED”.19 This SMDL allows for Federal Financial Participation (FFP) for
Medicaid coverable services provided to beneficiaries with SMI or SED during short term stays
for acute care in IMDs. States participating in this demonstration opportunity are also expected
to take a number of actions to ensure access to a continuum of care for beneficiaries with SMI or
SED, including taking actions to improve community-based mental health care in addition to the
short term stays in IMDs, and to improve care coordination and transitions between levels of
care. For beneficiaries who are under 21 years of age, states may include services in IMDs that
qualify as settings eligible to provide the psych under 21 benefit.
In light of the FFPSA defining QRTPs as a specific category of allowable placement for IV-E
funding under federal law, states may include QRTPs that meet the definition of and are
determined by the state to be an IMD and are not PRTFs in a section 1115 demonstration
application as described in SMDL #18-011. A state should specifically request to include
QRTPs in such a SMI/SED demonstration application.
In addition, the QRTPs that the state wishes to include in these demonstrations should meet the
criteria for QRTPs described above and other requirements for QRTPs, including requirements
regarding needs assessments and assurance of appropriateness of placement in those settings as
specified in the FFPSA. QRTPs will also have to meet any guidance or regulations that may be
issued by the Administration for Children and Families for these settings.20 Additionally,
services provided by the QRTP would be eligible for FFP only when the billing provider is
enrolled in Medicaid and the practitioner who furnishes a service meets federal and state
qualifications to provide the service. Finally, QRTPs should also comply with CMS regulations
regarding seclusion and restraint found in 42 CFR Part 483 Subpart G.

19

State Medicaid Director on Opportunities to Design Innovative Service Delivery Systems for Adults with Serious
Mental Illness or Children with Serious Emotional Disturbance, SMD 18-011, Nov. 18, 2018, available at
https://www.medicaid.gov/federal-policy-guidance/downloads/smd18011.pdf.
20
See, e.g., Administration for Children and Families, “Program Instruction” on “Public Law 115-123, the Family
First Prevention Services Act: Implementation of Title IV-E Plan Requirements”, issued July 9, 2018, pp. 10-12,
available on-line at https://www.acf.hhs.gov/sites/default/files/cb/pi1807.pdf.

5

Q6: Are there limitations on what can be covered by Medicaid in QRTPs included in
section 1115 demonstrations?
A6: FFP will not be available for room and board costs in QRTPs, unless they are also certified
as PRTFs. The definition of medical assistance described in 1905(a) does not include room and
board as a separate, coverable benefit. Instead, room and board costs are included in the
definition of an inpatient in a medical institution.21 Medicaid coverage of room and board costs
is limited to settings that qualify as inpatient settings under Section 1905(a) of the Act.
Through the section 1115 SMI/SED 1115 demonstrations, FFP is available for services furnished
to Medicaid beneficiaries during short-term stays for acute care in psychiatric hospitals or
residential settings that qualify as IMDs. Accordingly, states are expected to achieve a statewide
average length of stay of 30 days or less in the participating IMDs. States interested in including
QRTPs in their section 1115(a) demonstrations will need to determine how best to include stays
in QRTPs, recognizing that overall the state will be expected to achieve a statewide average of 30
days as part of these demonstrations.
States will also be expected to report data regarding any participating QRTPs as part of the
monitoring and evaluation information states are expected to submit to CMS for these
demonstrations.

21

See 42 CFR 440.2.

6

